t c memo united_states tax_court jeffrey j evans petitioner v commissioner of internal revenue respondent docket no filed date steve ray mather for petitioner vladislav m rozenzhak for respondent memorandum findings_of_fact and opinion morrison judge the respondent in this case the irs issued a notice_of_deficiency to the petitioner jeffrey j evans for tax_year the irs made the following determinations in its notice income-tax deficiency of dollar_figure addition_to_tax under sec_6651 of dollar_figure addition_to_tax under sec_6651 of dollar_figure and addition_to_tax under sec_6654 of dollar_figure evans timely filed a petition under sec_6213 we have jurisdiction under sec_6214 evans resided in california at the time he filed his petition the parties have since made several concessions to resolve the remaining issues the court makes the following determinations all dollar amounts have been rounded to the nearest dollar unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue therefore an appeal of our decision in this case would go to the u s court_of_appeals for the ninth circuit unless the parties designate another circuit see sec_7482 and part of opinion a b c determination the loss from the sale of evans’s property in newport beach california the newport beach property was deductible for tax_year the loss from the sale of the newport beach property was a capital_loss as a capital_loss sustained in the loss from the sale of the newport beach property has no effect on evans’s tax_liability even if the sale of the newport beach property produced an ordinary_loss in the loss would have no effect on evan’s tax_liability evans’s basis in the newport beach property is dollar_figure evans is liable for additions to tax for under sec_6651 and but not under sec_6654 findings_of_fact evans’s personal real-estate activities and the newport beach property evans has worked in the field of real-estate construction and development since he graduated from college in for most of that period he worked for firms that oversaw the construction of large high-rise buildings as an employee of these firms evans was responsible for managing the architects design teams and other contractors that the firms hired for various development projects since he has been a full-time_employee of athens group a real-estate- development firm he has performed the same type of work for athens group as he had for his previous employers apart from his full-time job at athens group evans purchased for himself residential real-estate properties the exact number of which is not revealed by the record that he hoped to either develop for sale or rent to tenants evans’s plan when purchasing properties for development and sale was to tear down the existing structures construct single or multiunit residences then sell those residences for gain his alternative objective was to generate income by renting these residences to tenants the types of tasks that evans performed with respect to his personal real-estate projects included looking for properties to purchase hiring architects hiring contractors and obtaining permits evans hoped that he would eventually be successful enough in his personal real-estate projects to pursue these projects full time he also hoped that his personal real-estate projects would provide a source of retirement income and or savings from through evans considered buying several properties in california some of the properties evans considered buying he would have torn down to develop and sell others he intended to rent during that four-year period he bought one rental property in corona del mar california during that same period evans bought two tear-down properties one in corona del mar and the newport beach property over the course of three years evans developed the tear-down property in corona del mar into a two-condominium building then sold it he bought the newport beach property on date the newport beach property was a plot of land which included a shack and a garage the shack and the garage were vacant at the time evans acquired the property he intended to tear down the shack and the garage and build a two-unit house if evans was unable to sell the units he planned to retain the property and rent them evans paid dollar_figure in cash for the newport beach property to cover some of the purchase_price he liquidated some of his family’s assets he paid the rest of the purchase_price using the proceeds of a loan of approximately dollar_figure while he owned the newport beach property evans incurred costs to prepare the property for development he paid an architect for drawings of the two-unit house that he intended to build there evans paid other individuals for we refer to this property as the rental property in corona del mar the record does not reveal the street address of this property we refer to this corona del mar property as the tear-down property in corona del mar the street address of this property i sec_507 goldenrod the street address of the newport beach property is 31st street electrical and mechanical plans he incurred additional costs for permits property taxes and interest some basic information about the three properties evans purchased during the through period is summarized below properties purchased by evans property property in corona del mar cal street address unknown goldenrod corona del mar cal 31st st newport beach cal date purchased sometime in date sold not sold type of property tear-down or rental rental sometime in unknown sold after evans constructed two-unit condominium date date sold in fore- closure sale tear-down tear-down in evans’s daughter was shot and killed by a police officer her death caused evans to suffer emotional distress for which he received counseling around date evans borrowed dollar_figure from nelson shayer and the michael slater family_trust we refer to shayer and the michael slater family_trust collectively as shayer as part of the loan agreement shayer acquired a lien on the newport beach property at some point thereafter evans defaulted on the loan from shayer and shayer foreclosed on the newport beach property on date the newport beach property was sold in a nonjudicial foreclosure sale for dollar_figure as of the end of evans knew that the foreclosure sale had occurred and although he did not know whether he was entitled to receive proceeds from the sale he could have found out if he had inquired of the dollar_figure in foreclosure proceeds from the newport beach property dollar_figure was paid to satisfy evans’s debt to shayer evans learned in date that there were proceeds that were distributable to him on date evans wrote a letter to the trustee who oversaw the foreclosure sale formally requesting that the excess_proceeds from the newport beach property be distributed to him thereafter evans and the trustee executed an agreement entitled release discharge and indemnity agreement which provided that the trustee was to distribute proceeds from the foreclosure sale to evans and that evans in return would discharge the trustee from any claims evans may have had with respect to the distribution of funds for the newport beach property on date the trustee issued a check to evans for dollar_figure returns and procedural history evans’s federal-income-tax return was due on date evans did not file timely tax returns for tax_year or in evans and his wife prepared and mailed to the irs a form_1040 u s individual_income_tax_return for tax_year attached to the return was a schedule c profit or loss from business on which the couple reported income and expenses associated with evans’s dealings in real_estate on the schedule c the couple reported--as an inventory loss--dollar_figure from the foreclosure sale of the newport beach property the dollar_figure loss was equal to the dollar_figure they reported as their basis in the newport beach property minus the dollar_figure that they reported as sale proceeds the total business loss reported on the schedule c was also dollar_figure this is because the evanses did not report that they had any business income or losses other than the loss from the foreclosure sale the couple reported a net-operating loss or nol for of dollar_figure the return stated that the evanses elected not to carry back the nol to the only copy of the return in the record is undated and the record does not otherwise reveal when in the return was prepared or sent evans credibly testified that he signed the return and that it was sent to the irs in on the basis of this testimony the irs’s transcript of account and the fact that evans introduced a copy of the return even though the copy is unsigned we find that the return was sent to the irs and that it was sent sometime in and the evanses reported that they had an available nol_carryover of dollar_figure the return reported a tax_liability of zero for on date the irs prepared a substitute for return for evans’s tax_year see sec_6020 also on date the irs sent a letter to evans stating it had not received his federal-income-tax return later in date evans mailed to the irs and on date the irs received a form_1040 from evans and his wife for the tax_year on it the couple reported that they had an nol for of dollar_figure that would carry over to subsequent years the couple reported that evans had wage income of dollar_figure they reported a net_long-term_capital_gain of dollar_figure as a separate matter they reported a dollar_figure loss on the sale of farmland later referred to in the stipulation of settled issues as the iowa farmland an amount based on a reported gross sale price of dollar_figure and a reported adjusted cost_basis of dollar_figure the evanses reported that they owed dollar_figure in taxes in the evanses prepared and mailed a form 1040x amended u s individual_income_tax_return for tax_year the copy of the amended the return is dated date the only copy in the record of the evanses’ form 1040x for is not signed or dated however evans credibly testified that he signed the continued return in the record is not dated on the amended_return the evanses provided the following reason for amending their original return election to relinquish entire carryback period for the nol was entered on the originally filed form_1040 we are filing an amended return to correct this by carrying back the nol to and before we carry forward any remaining nol to the amended_return did not alter the dollar_figure nol amount attached to the amended_return was a form_1045 application_for tentative refund on the form the couple reported that the dollar_figure nol resulted in an nol_carryback deduction of dollar_figure for and an nol_carryback deduction of dollar_figure for after applying these nol_carryback deductions the evanses reported that they had a remaining nol_carryover of dollar_figure continued amended_return and that it was sent to the irs in on the basis of this testimony and the fact that evans introduced a copy of the return even though the copy is unsigned we find that there was such a return that the evanses signed the return and that it was sent to the irs sometime in the returns for and are summarized below type of return ie joint or single substitute for return date filed reporting of nol joint_return year dollar_figure nol for purports to elect to waive carryback to and nol_carryover of dollar_figure to years later than none dollar_figure nol_carryover deduction purports to relinquish purported election to waive nol_carryback dollar_figure nol_carryover to substitute for return for evans joint_return amended joint_return date date on date the irs issued the notice_of_deficiency for tax_year to evans the irs issued the notice shortly after receiving the evanses’ return however in preparing the notice the irs did not take their return into account the computations of evans’s tax_liability in the notice_of_deficiency were the same as the computations in the substitute for return that the irs prepared for evans on date in the notice_of_deficiency the irs determined that evans had dollar_figure in compensation and dollar_figure in short-term_capital_gain the dollar_figure short-term_capital_gain adjustment relates to the sale of farmland later identified as iowa farmland in the stipulation of settled issues the notice does not mention or incorporate into its calculations of evans’s tax_liability the loss attributable to the sale of the newport beach property or an nol_carryover deduction the notice determined that evans owed dollar_figure in tax the notice also made computational adjustments and determined additions to tax under sec_6651 and and sec_6654 evans timely filed a petition with the tax_court evans’s petition does not assert that he is entitled to a deduction for for the foreclosure sale of the newport beach property through an nol_carryover a capital-loss carry forward or otherwise before trial the parties settled some issues relating to evans’s tax_year the parties stipulated that evans received dollar_figure from the sale of iowa farmland and that his basis was dollar_figure evans conceded that he had dollar_figure in capital_gain for gain which was unrelated to the iowa farmland or the foreclosure sale of the newport beach property the irs conceded that evans incurred several losses none of which are related to the foreclosure sale of the newport beach property as reflected in his pretrial memorandum evans’s position before trial with respect to the loss from the foreclosure sale of the newport beach property was the foreclosure sale resulted in an ordinary_loss for assuming an ordinary_loss from the foreclosure sale in evans had an nol of dollar_figure for tax_year evans is permitted to carry over this nol of dollar_figure and apply it as a deduction against his income between the filing of his pretrial memorandum two weeks before trial and the actual trial date evans found evidence that he contends shows that the loss resulting from the foreclosure sale was sustained in not on the basis of this new evidence evans has asserted an alternative theory that the loss from the foreclosure sale was sustained in giving rise to an ordinary_loss for the case was tried on date in los angeles california the evidence adduced at trial related to the tax consequences for evans of the foreclosure sale of the newport beach property and whether he is liable for the additions to tax determined in the notice_of_deficiency the parties filed posttrial briefs this position is consistent with the original return and with the return but is inconsistent with the evanses’ amended_return for on which they applied nol_carryback deductions for tax years and after the nol_carryback deductions were used the amended_return for reported that the evanses had an nol_carryover of dollar_figure available for opinion as explained above evans’s primary position is that the loss from the foreclosure sale of the newport beach property is ordinary and the loss was sustained in resulting in a nol_carryover to his alternative position is that the character of the loss is ordinary and the loss was sustained in the irs’s position is that the character of the loss from the foreclosure sale of the newport beach property is capital and the loss was sustained in the parties’ positions are summarized in the table below year of loss character of loss capital irs’s position n a ordinary evans’s primary position evans’s alternative position the taxpayer generally bears the burden of proving that the irs’s determinations are incorrect tax ct r prac proc a 290_us_111 the burden_of_proof is satisfied by a preponderance_of_the_evidence 88_tc_38 the irs contends that evans has the burden_of_proof with respect to all issues related to his tax_liability evans does not contest this we hold that evans has the burden_of_proof with respect to all issues related to his tax_liability we discuss the burden_of_proof regarding the imposition of additions to tax in further detail in part infra pp the loss from the sale of the newport beach property was deductible for and is a capital_loss we agree with the irs’s position that the loss from the sale of the newport beach property was sustained in see part a infra pp and is a capital_loss see part b infra pp the loss has no effect on evans’s tax_year see part c infra pp a the loss from the sale of the newport beach property was deductible for the parties agree that the newport beach property was sold for a loss in a foreclosure sale on date and that evans received his share of the proceeds from the sale the following year the parties disagree about the year for which the loss was deductible the irs contends that the loss was deductible for 2008--the year in which the foreclosure sale took place evans contends that the loss was deductible for 2009--the year in which evans received his share of the proceeds from the saledollar_figure as noted supra p shortly before trial evans found evidence that he contends proves that the loss resulting from the foreclosure sale of the newport continued the parties agree that the legal authority for deducting the loss from the foreclosure sale is sec_165 sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 regulations under sec_165 provide that a loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year sec_1_165-1 income_tax regs a loss resulting from a foreclosure sale is typically sustained in the year in which the property is disposed of and the debt is discharged the debt being the debt secured_by the continued beach property was sustained in the irs objects to this new_theory because it learned of the theory only the friday before trial which occurred the following monday nonetheless we permit evans to assert the new_theory ie that the foreclosure sale gave rise to an ordinary_loss that was sustained in as an alternative to his main theory that he has an nol_carryover for based on the foreclosure sale’s giving rise to an ordinary_loss for our reasoning is that the new_theory raises only one new fact issue--the timing of the loss--compared to his main theory the irs is not prejudiced by evans’s giving the irs such short notice of the new_theory because among other reasons we kept the record open for days following trial to allow the irs to offer further evidence on the issue sec_165 imposes the requirement that losses from the sale_or_exchange of capital assets are deductible under sec_165 only to the extent allowed by sec_1211 and sec_1212 a foreclosure sale is a sale for federal-income-tax purposes sec_1001 311_us_504 169_f2d_247 3d ci8_tc_1165 property and satisfied--in full or in part--from the proceeds of the foreclosure sale 78_tc_336 see 126_f2d_70 3d cir 8_tc_1165 aff’d 169_f2d_247 3d cir however a foreclosure sale is not final so as to trigger the recognition of loss while the taxpayer-debtor retains a right_of_redemption ie the right to reclaim property sold in the foreclosure sale under state law or while there is ongoing litigation surrounding the foreclosure see eisenberg v commissioner t c pincite ongoing litigation r o’dell sons co v commissioner t c pincite right_of_redemption herwig v commissioner tcmemo_2014_95 at ongoing litigation great plains gasification assocs v commissioner tcmemo_2006_276 92_tcm_534 foreclosure and right_of_redemption for the following reasons we conclude that the foreclosure of the newport beach property was final in and that evans’s loss was sustained in the newport beach property was sold in a nonjudicial foreclosure sale in a creditor seeking to foreclose on a property may elect to foreclose using either judicial or nonjudicial procedures see rossberg v bank of am n a cal rptr 3d ct app cal civ code secs through 2924k set forth a comprehensive framework regulating nonjudicial foreclosure sales see continued under california law a nonjudicial foreclosure sale generally constitutes a final adjudication of the rights of the debtor and the lender and a debtor whose property is sold in a nonjudicial foreclosure sale has no right to redeem the foreclosed property see rossberg v bank of am n a cal rptr 3d ct app nothing in the record suggests that these general rules do not govern the foreclosure of the newport beach property thus under operation of california law the foreclosure of the newport beach property extinguished evans’s legal_obligation to shayer and evans’s legal rights in the newport beach property morever there is no evidence indicating that any dispute existed concerning the amount that evans owed shayer or the amount of the foreclosure proceeds that would be used to satisfy evans’s debt to shayer evans testified that other than shayer he knew of no creditors who had liens on the newport beach property at the time of the foreclosuredollar_figure continued id in general a nonjudicial foreclosure is less expensive and more quickly concluded than a judicial foreclosure since there is no oversight by a court see id jenkins v j p morgan chase bank n a cal rptr 3d ct app cal jur 3d deeds of trust sec evans testified that he borrowed dollar_figure to purchase the property but did not testify or argue that the loan was secured_by the newport beach property or that the dollar_figure was outstanding at the time the property was sold in support of his argument that the loss was not deductible until evans cites herwig v commissioner tcmemo_2014_95 in herwig the property in question was sold in a foreclosure in however the borrower the taxpayer and the lender were still in litigation concerning the foreclosure at the close of that year id at the court observed that in light of the uncertainties inherent in the ongoing litigation a final accounting of the gain_or_loss realized and recognition of any gain_or_loss for tax purposes could not be determined in the year of the foreclosure id no such uncertainty existed here in support of his argument to the contrary evans points to the fact that in date he signed an agreement to release the trustee who conducted the foreclosure sale from claims surrounding the foreclosure in exchange for the trustee’s distribution to evans of proceeds remaining from the foreclosure however the trustee was obligated under california law to the irs objected to admission of the agreement on several grounds at trial we determined that all but two of its grounds for objection were without merit we reserved judgment on these two grounds these two grounds were evans did not timely exchange a copy of the agreement with irs counsel and relevancy ie evans did not plead the issue of the timing of the loss and that the agreement is relevant only to this issue in its posttrial brief the irs argued its objection on the basis of untimely exchange but not relevancy evans’s failure to timely exchange the agreement did not prejudice the irs and we find the irs’s objection on that basis to be without merit we consider the irs to have waived its objection on relevancy grounds because it did not assert the objection on brief continued distribute those funds to evans see cal civ code sec 2924j west miller and starr california real_estate cal real est sec 3d ed the mere fact that the trustee continued to hold those funds through and paid them after receiving a release from evans does not show that there was any dispute about whether the proceeds were distributable to evans or the amount of proceeds so distributable because the loss from the foreclosure sale was sustained in the loss was deductible for see sec_165 evans argues however that because he was a cash-method taxpayer and did not receive or have notice of the proceeds from the sale until the loss did not become deductible until the taxpayer’s method_of_accounting determines the year for which a taxpayer must include the amount of an item_of_gross_income sec_451 or the amount of any deduction sec_461 the taxpayer’s method_of_accounting is the method by which the taxpayer regularly computes income in keeping books sec_1_446-1 income_tax regs one permissible method_of_accounting is the cash_method_of_accounting id para c i under the cash_method_of_accounting items of gross_income are continued furthermore as we explained supra note we permit evans to assert the timing issue included for the tax_year in which the taxpayer actually or constructively received the income id income is constructively received in the taxable_year in which it is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that a the taxpayer may draw upon it at any time or b so that the taxpayer could have drawn upon it during the taxable_year if notice of intention to withdraw had been given sec_1 a income_tax regs however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions id under the cash_method_of_accounting amounts representing deductions are deducted or otherwise taken into account for the year paid sec_1_461-1 income_tax regs however if the deduction does not entail a cash disbursement because for example it is a loss deduction under sec_165 or a depreciation deduction under sec_167 the deduction_year is based on separate timing rules see 29_tc_102 under the statute losses are deductible in the year sustained whether a taxpayer is on a cash_basis or an accrual_method of accounting aff’d in part rev’d in part wl10182 5th cir date see also sec_1_461-1 income_tax regs boris i bittker lawrence lokken federal taxation of income estates gifts para pincite 3d ed the timing of loss deductions is governed by sec_165 and the regulations thereunder see sec_1_165-1 sec_1 a income_tax regs evans has cited no authority and we have found no authority to support the proposition that a loss from a sale is not deductible until proceeds from the sale are received by the taxpayer or the taxpayer is notified that proceeds are distributable to him or her we conclude that the loss was sustained and deductible regardless of the year in which evans received proceeds from the sale or received notice that such proceeds were available to him b the loss from the sale of the newport beach property was a capital_loss the parties agree that evans sustained a loss as a result of the foreclosure of the newport beach property but disagree on how the loss should be characterized for federal income-tax purposes evans contends that the loss is ordinary while the irs contends that the loss is capital to determine the character of the loss we must determine whether the newport beach property is a capital_asset see sec_1221 485_us_212 the question of whether the newport beach property is a capital_asset is a question of fact see 263_f2d_460 9th cir rev’g tcmemo_1958_71 a capital_asset is defined by sec_1221 as any property held by the taxpayer but under sec_1221 a capital_asset does not include property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business the court_of_appeals for the ninth circuit the venue for an appeal of this case unless the parties designate another circuit see sec_7482 considers several factors to determine whether property is held primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business 628_f2d_516 9th cir aff’g 68_tc_960 these factors include the nature of the acquisition of the property the frequency and continuity of property sales over an extended period the nature and extent of the taxpayer’s business the activity of the seller ie the taxpayer about the property and the extent and substantiality of the taxpayer’s transactions see id pool v commissioner t c sec_1221 also excludes from the definition of a capital_asset stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year neither party ascribes special or independent significance to the statutory exception’s reference to both inventory_property and resale property and therefore we do not analyze whether the newport beach property is inventory separate from the question of whether it is resale property memo at in applying these factors we decide each case upon its particular facts and the presence of any one or more of these factors may or may not be determinative redwood empire sav loan ass’n v commissioner f 2d pincite facts showing that the taxpayer operated a trade_or_business and held the property in question primarily for sale as part of that trade_or_business are required for a determination that the property in question is not a capital_asset see sec_1221 the irs does not appear to dispute that evans held the newport beach property primarily for sale the irs’s argument that the newport beach property is a capital_asset hinges on the premise that evans’s personal real-estate development activities do not constitute a trade_or_business if this premise is correct even if evans held the newport beach property primarily for sale it is a capital_asset because he did not hold it primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business id see 74_tc_187 satisfying the ‘held for sale to customers’ requirement of sec_1221 does not resolve the issue at hand we must also determine whether the taxpayer’s activities constituted a trade_or_business since the sale must have been made in the ordinary course thereof i the nature of the acquisition of the property this factor concerns the taxpayer’s objective in acquiring the property in question see eg pool v commissioner at bennett v commissioner tcmemo_2012_193 104_tcm_41 before deciding to purchase the newport beach property evans considered purchasing several properties on which he would have torn down existing structures and constructed new ones evans’s principal objective in acquiring the newport beach property was to tear down the existing structures build a two-unit home and sell the property for a gain if evans was unable to obtain a desirable sale price for the property he planned to hold the property and rent it to tenants in order to develop the property evans planned to and did work with contractors such as an architect and an electrician these facts indicate that at the time he purchased the newport beach property evans’s main intention was to tear down existing structures and develop and sell the property however even if evans acquired the newport beach property with the intention of developing it this does not mean that he was in the business of property development and sale see buono v commissioner t c pincite therefore this intention does not dispose_of the question of whether evans held the newport beach property as part of a business of developing and selling properties to customers ii the frequency and continuity of property sales over an extended period facts indicating that the taxpayer engages in regular rather than isolated or sporadic sales of property support a finding that he or she is engaged in a trade_or_business see 251_f2d_233 9th cir aff’g tcmemo_1956_64 evans testified summarily that he began acquiring properties as early as and had acquired multiple properties since that time however he supplied us with few details about these properties he estimated that he had invested in a total of eight or nine properties some of which he planned to rent to tenants and some of which he planned to develop and sell apart from the newport beach property evans specifically identified only two properties he had previously acquired one was the rental property in corona del mar california the other was the tear-down property in corona del mar evans developed the tear-down property in corona del mar into a two-unit condominium then sold it the newport beach property was sold in a foreclosure sale evans’s testimony about other properties he may have acquired for development and sale was too vague to be reliable the limited record shows that evans’s property sales were sporadic not frequent and continuous see eg buono v commissioner t c pincite phelan v commissioner tcmemo_2004_206 slip op pincite t wo sales of real_property by the taxpayer in years were of insufficient frequency to support the conclusion that the taxpayer ’s sales were in the ordinary course of its business iii the nature and extent of the taxpayer’s business evans was actively involved in developing the tear-down property in corona del mar and the newport beach property he hired and managed contractors and dealt with permit issues in addition to the time he spent developing these two properties he actively sought new properties to acquire and develop these activities notwithstanding the record indicates that evans held only a few properties for development and sale and that he acquired the properties sporadically from this we conclude that evans’s personal real-estate development activities were each rather isolated during all relevant times evans worked for athens group a real-estate- development company that specializes in large-scale real-estate projects the tasks evans performed at that job for example hiring and overseeing contractors were similar to tasks that he performed with respect to his own properties evans argues that his work as an employee of athens group should be treated as part of the same business as his personal real-estate development projects we disagree evans’s personal development projects are distinct from his employer’s business of large-scale real-estate development see 74_tc_187 t he fact that a taxpayer is a broker does not require a determination that he is in the business of buying and selling real_estate for his own account in other words a dealer 32_tc_704 petitioner’s occupation as an employee was obviously not the same as dealing continued additionally we note that evans supplied very few records related to his personal real-estate transactions and his testimony concerning his properties was notably vague one generally expects that a person who considers himself or herself in business will maintain books_and_records for that business see eg norris v commissioner tcmemo_1991_648 62_tcm_1652 a party who wishes to prove to the court that he kept records may convince the court of the truth of that assertion by testifying that he kept records or by introducing actual records into evidence evans did neither his failure to testify about his recordkeeping or to introduce his records combined with the vagueness of his testimony about his properties indicates to us that evans did not maintain records of his personal real-estate-development activities these circumstances suggest that evans’s personal real-estate development activities did not constitute a trade_or_business see eg id t c m cch pincite finding no trade_or_business existed where p etitioner made no showing as to the details of the operation of his real_estate activities or the profitability of those activities and he did not present evidence that he conducted his real_estate activities in a systematic and businesslike manner continued in real_estate on his own account iv the activity of the seller about the property this factor relates to the steps that the taxpayer undertook to sell the property see eg bennett v commissioner t c m cch pincite the newport beach property was sold in a foreclosure sale in this does not detract from the fact that evans intended to sell the property however this intention does not answer the question of whether evans was in the business of selling property cf buono v commissioner t c pincite involuntary sale of properties by taxpayer was not significant in determining whether taxpayer’s transactions were frequent and substantial v the extent and substantiality of transactions as discussed supra evans testified that he had acquired several properties however he specifically identified only three properties he had acquired the rental property in corona del mar california the tear-down property in corona del mar which he acquired for development and sale and the newport beach property which he acquired to rent or to develop and sell evans testified that he developed and sold a two-unit condominium on the tear-down property in corona del mar but he did not indicate in his testimony whether the sale generated income the newport beach property was sold at a loss in a foreclosure sale thus of the two properties that evans identified and that were potentially held for development and sale only one may have produced any income we surmise that evans’s primary source_of_income was his full-time job at athens group and that any income he may have earned from developing properties accounted for an insubstantial portion of his income cf 242_f2d_586 5th cir aff’g tcmemo_1955_ our analysis of the foregoing factors leads us to conclude that evans’s personal real-estate-development activities did not constitute a trade_or_business for purposes of sec_1221 and that therefore the newport beach property was a capital_asset consequently we conclude that the loss he incurred upon evans argues for the first time in his opening brief that if the newport beach property does not fall within the scope of sec_1221 it still should not be treated as a capital_asset for purposes of characterizing his loss because it was held as part of the trade_or_business of renting properties see sec_1221 sec_1231 and b 89_tc_467 we disagree with the premise that evans was in the rental business and that he held the newport beach property as part of his rental business evans did not hold any rental properties during the relevant period and intended to rent the newport beach property only if he could not sell it at no point did he undertake steps to rent the property these facts viewed in conjunction with the entire record reveal both that evans was not in the trade_or_business of renting property and that the newport beach property was not held as a rental property see cottle v commissioner t c pincite the irs contends that we should not consider evans’s sec -1231 theory because the irs did not have notice that evans would raise it see generally 96_tc_858 aff’d 959_f2d_16 2d cir the record does not support evans’s sec -1231 theory continued the foreclosure sale of the newport beach property was a capital_loss see eg 66_tc_283 aff’d 558_f2d_128 2d cir 47_bta_558 macadam v commissioner tcmemo_1991_410 62_tcm_565 c as a capital_loss sustained in the loss from the sale of the newport beach property has no effect on evans’s tax_liability we now consider the effect on evans’s tax_liability if as we have held the foreclosure_loss was a capital_loss in resulting in a deduction for a capital_loss in could theoretically affect evans’s tax_liability through two mechanisms if it were carried forward to as a capital-loss carryforward see sec_1212 or if it were carried forward to as an nol_carryover see sec_172 d evans has not contended in the event the foreclosure_loss is considered a capital_loss for that either of these two mechanisms would reduce his tax_liability thus we decline to consider whether either mechanism so reduced it continued we therefore need not resolve the irs’s contention that evans should be barred from raising that theory we conclude that the foreclosure_loss has no effect on evans’s tax_liability for because is the only tax_year at issue in this case we need not make any further findings or reach any further holdings regarding the foreclosure_loss nonetheless as explained below we consider the tax consequences if the foreclosure_loss is an ordinary_loss for see part infra pp and we also consider evans’s basis in the newport beach property see part infra pp even if the sale of the newport beach property produced an ordinary_loss in the loss would have no effect on evans’s tax_liability besides his alternative argument that the loss from the foreclosure of the newport beach property was an ordinary_loss for an argument we reject because we determine that the loss is a capital_loss for evans’s primary position is that the sale of the newport beach property produced an ordinary_loss for and that an nol resulting from the loss is carried forward as a deduction for although we hold that the sale of the newport beach property produced a capital_loss we nonetheless consider evans’s primary argument assuming counterfactually in our view that the character of the loss is ordinary as we explain below even if we assume that the loss is ordinary it has no effect on evans’s tax_liability thus even if our conclusion about the loss being a capital_loss was incorrect the loss would not affect the deficiency for an nol is the excess of the taxpayer’s allowable deductions over gross_income for a given tax_year the nol year sec_172 sec_172 allows an nol deduction for a taxable_year in an amount equal to the sum of the nol carrybacks and nol carryovers available for that year sec_172 establishes the manner in which an nol is carried back and forward from the year in which it was incurred in general an nol is required to be carried back to the earliest available year of the carryback period and then to the extent not absorbed to be carried over successively to the next year or years all the way through the remainder of the carryback period and the full carryover period until completely absorbed id the carryback period is the two years preceding the nol year the amount absorbed for each year to which the nol is carried is not necessarily the amount of the nol that was used as a deduction for each such year 97_tc_632 n sec_172 provides that after being carried to the earliest available year the portion of the nol remaining to be carried to each of the other taxable years shall be the excess if any of the amount of such loss over the sum of the taxable_income for each of the prior taxable years to which such loss may be carried moreover the taxable_income for any such prior year is to be computed with certain modifications id when we refer to the amount of the nol as being absorbed for a particular year we do so for convenience as a shorthand expression for the amount thus extinguished for that year pursuant to sec_172 rather than the amount that was actually used as the nol deduction or part thereof for that year sec_172 under sec_172 a taxpayer may elect to relinquish the carryback period with respect to an nol for a given year an election under sec_172 is irrevocable and applies to all of the carryback years relating to the nol year for which the election is made sec_172 if the taxpayer so elects he or she does not carry back the nol to any year in the carryback period and no part of the loss is allowed as a deduction for any year in that period 97_tc_632 accordingly no part of the nol is absorbed by taxable_income in the carryback period id the entire nol is instead carried forward to the earliest year in the carryover period sec_172 the carryover period is the years after the nol year sec_172 to be entitled to an nol_carryback or carryover deduction for a particular year the taxpayer must prove the amount of the nol in the nol year and the amount of the nol that was not fully absorbed as an nol_carryback or carryover deduction in the years preceding the particular year for which the taxpayer seeks the nol deduction sec_172 c 25_tc_1100 rev’d and remanded on other grounds 259_f2d_300 5th cir see also deutsch v commissioner tcmemo_2012_318 at taylor v commissioner tcmemo_2009_235 98_tcm_342 evans has not satisfied his burden of proving that he is entitled to deduct an nol_carryover for he has not even attempted to prove that he had an nol in or if so the amount thereof to calculate his nol in he would need to prove his gross_income and deductions for not just the deduction associated with the foreclosure sale see sec_172 similarly he has not attempted to prove his gross_income and deductions for and and thus whether any nol was used in these previous years see jones v commissioner t c pincite thus even if evans had proved that he had an nol in we would be unable to determine how much of that nol was absorbed for and and how much of the nol remained available for tax_year as an nol_carryover deduction although evans provided returns and amended returns for and the irs disputes the accuracy of the returns under the circumstances we consider evans’s prior year returns only as a statement of his litigating position not as proof that his position is correct see eg 103_tc_428 although evans filed a form_1040 for purporting to waive the carryback of the nol to tax years and he filed the form in which was too late to waive the carryback see sec_172 diesel performance inc v commissioner tcmemo_1999_302 16_fedappx_718 9th cir the basis of the newport beach property is dollar_figure because we hold that the loss from the foreclosure of the newport beach property was a capital_loss sustained in see supra part sec_1 a and b and we decline to consider the effect of the capital_loss on evans’s tax_liability through a capital_loss carryforward or nol_carryover mechanism see supra part c it is not necessary to determine evans’s basis in the newport beach property his basis would be relevant to our decision in only two alternative scenarios each of which is inconsistent with certain of the determinations we have made so far the first scenario is that the foreclosure_loss was in consistent with our holding in part a the loss is ordinary contrary to our holding in part b and the loss created an nol that carried over to as a deduction contrary to our holding in part the second scenario is that the foreclosure_loss was in contrary to our holding in part a and the foreclosure_loss is ordinary contrary to our holding in part b as noted above it is necessary to determine evans’s basis in the newport beach property only in the event that certain of our determinations are incorrect nonetheless neither party objected to trying the issue we exercise our discretion to determine evans’s basis in the newport beach property a property’s adjusted_basis is equal to its cost plus or minus the adjustments required by sec_1016 see sec_1011 one type of adjustment is to increase basis by the cost incurred to develop the property see sec_263a sec_1016 sec_1_263_a_-1 income_tax regs the taxpayer bears the burden of proving the cost see 142_tc_279 a court may estimate the cost and the corresponding basis_adjustment if the taxpayer offers credible_evidence that provides a factual ground for the estimate id see also 85_tc_731 evans purchased the newport beach property for dollar_figure the irs argues that the adjusted_basis is equal to the dollar_figure acquisition_cost because it contends evans has not demonstrated that any adjustments to basis are justified evans argues that his adjusted_basis in the newport beach property is dollar_figure which is equal to his dollar_figure acquisition_cost plus adjustments for various costs that evans alleges he paid in connection with developing the property at trial he testified about several of these costs we describe the evidence regarding these costs below evans testified that he paid an architect george bissell who drew plans for the units that evans planned to build on the property at trial the court admitted a letter dated date that bissell wrote to evans the letter stated in relevant part i have written to the court to let them know that payment has been made and to dismiss the judgement the letter does not provide any further detail about the payment ie the amount of the payment the identity of the payor or the identity of the payee or the judgment evans testified that the payment described in the letter was a payment evans made to bissell in satisfaction of a at trial the irs objected to the admission of the letter on the grounds that evans did not timely exchange the letter with the irs at trial we overruled the objection and admitted the letter into evidence in its posttrial brief the irs evidently under the mistaken belief that we reserved ruling on the admissibility of the letter argued that we should exclude the letter from evidence respondent objected to the admission of petitioner’s exhibit 14-p the letter from bissell the court asked the parties to brief the relevancy and proper pleading objections but we had already admitted the letter into evidence at trial thus overruling the irs’s objection the court reserved ruling on the admissibility of other documents offered by evans and asked the parties to brief the court on the admissibility of those documents but the letter from bissell was not one of those documents issues regarding the admissibility of the other documents to which the irs raised objections are addressed elsewhere in this opinion see supra note and infra note the letter from bissell remains in the record the court referred to in the letter was not the tax_court lien that bissell once had on the newport beach property evans also testified that he paid bissell between dollar_figure and dollar_figure evans testified about several other expenses he claimed that he incurred while developing the newport beach property evans testified that he paid approximately dollar_figure to electrical and mechanical designers for drawings approximately dollar_figure for permits and approximately dollar_figure of interest on various loans he secured to finance the development of the property in addition to these costs he testified summarily that he paid taxes and that he made a payment to a realtor but he did not estimate the amounts of these payments or provide any documentary_evidence showing the amounts finally evans testified that he paid dollar_figure in addition to the dollar_figure purchase_price when he closed on the newport beach property this payment according to evans was a penalty for his failure to close on the property by the date required by the sales agreement in support of evans’s testimony that he made this payment evans introduced and we admitted into evidence a document entitled preliminary change_of_ownership report evans testified that the during trial evans moved to have the report admitted into evidence and we admitted it the irs did not object to its admission in its posttrial brief the irs asked that the report be excluded from evidence we treat the irs’s failure to object to the admission of the report during trial as a waiver of its objection see continued report showed that the final purchase_price was dollar_figure an amount that incorporated the dollar_figure penalty that evans incurred upon closing however the report states that the purchase_price for the newport beach property was dollar_figure and says nothing of a dollar_figure penalty thus the report does not support evans’s testimony that he incurred a dollar_figure penalty upon closing evans did not introduce any corroborating documents such as the underlying sales agreement into evidence a court need not accept as true a taxpayer’s self-serving testimony that he or she incurred costs that should be added to basis see millsap v commissioner 46_tc_741 aff’d 387_f2d_420 8th cir although we consider credible evans’s testimony that he incurred various costs his vague unsupported testimony as to the amounts does not give us a ground for estimating them see id evans offered no explanation for his failure to produce any supporting documentary_evidence see id as a result of these shortcomings we conclude continued fed r evid we do not consider the irs’s untimely objection the report remains in the record the irs did not dispute that the costs about which evans testified were indeed the types of costs that if proven as to amount should be added to evans’s adjusted_basis in the newport beach property we need not and do not decide the question of whether the costs if they are as evans described are the types of costs that should be added to adjusted_basis that evans’s basis in the newport beach property at the time it was sold in foreclosure was dollar_figure evans is liable for additions to tax for under sec_6651 and but not sec_6654 the irs bears the burden of production for any addition_to_tax determined under sec_6651 or or sec_6654 see sec_7491 the irs satisfies its burden of production by producing evidence sufficient to establish that it is appropriate to impose the additions to tax see 116_tc_438 if the irs satisfies its burden of production the taxpayer bears the burden of proving that the additions to tax are improper see id pincite a section-6651 a addition_to_tax for failure_to_file tax_return the irs determined that evans is liable for the section-6651 a addition_to_tax for failing to timely file a return for sec_6651 imposes an addition_to_tax for the failure_to_file a tax_return by its filing deadline determined by taking into account any extensions of the deadline unless the taxpayer can establish that the failure_to_file is due to reasonable_cause and not willful neglect the section-6651 a addition_to_tax i sec_5 of the amount_required_to_be_shown_as_tax on the return for each month the failure_to_file continues not to exceed in the aggregate sec_6651 b a substitute for return prepared by the irs under sec_6020 does not count as a return filed by the taxpayer for purposes of sec_6651 sec_6651 the irs satisfies its burden of production under sec_7491 for the section-6651 a addition_to_tax by producing evidence sufficient to establish that the taxpayer failed to timely file a required federal-income-tax return see 127_tc_200 aff’d 521_f3d_1289 10th cir higbee v commissioner t c pincite the irs does not bear the burden_of_proof with regard to whether the reasonable_cause exception of sec_6651 applies see higbee v commissioner t c pincite evans’s return for was due on date see sec_6072 he did not request an extension of time to file the return evans mailed his return to the irs in date and the irs received it on date these facts are sufficient to satisfy the irs’s burden of producing evidence that imposing the the amount_required_to_be_shown_as_tax on the return an amount that forms the basis of the sec -6651 a addition_to_tax is reduced by certain payments and credits including the_amount_of_wages withheld for federal_income_tax sec_6651 see sec_31 thus in its calculations in the notice_of_deficiency issued to evans for the irs reduced the amount_required_to_be_shown_as_tax on the return for by the_amount_of_wages withheld for addition_to_tax under sec_6651 is appropriate for the tax_year see eg wheeler v commissioner t c pincite consequently evans is liable for the section-6651 a addition_to_tax for the tax_year unless he has produced evidence sufficient to persuade the court that he had reasonable_cause for his failure to timely file his return and that his failure to do so was not due to willful neglect see higbee v commissioner t c pincite reasonable_cause excusing a failure to timely file exists if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return by the deadline see 92_tc_899 sec_301_6651-1 proced admin regs generally factors that constitute ‘reasonable cause’ include unavoidable postal delays death or serious illness of the taxpayer or a member of his immediate_family or reliance on the mistaken legal opinion of a competent tax adviser lawyer or accountant that it was not necessary to file a return 147_f3d_147 2d cir aff’g tcmemo_1997_24 evans contends that his failure to timely file his return was due to reasonable_cause and not due to willful neglect because it was the result of emotional distress he suffered following his daughter’s death and he did not believe he owed any_tax for the tax_year as to evans’s first argument--that his failure to timely file was the result of emotional distress he suffered following his daughter’s death--evans testified that following her death he had to receive counseling to cope with his suffering and that he lost motivation to fulfill basic personal commitments including the filing of tax returns after his daughter’s death in evans continued working full time except for a brief interruption in for his employer athens group where he managed large-scale real-estate-development projects he was working for athens group in date when the return in question was due he was still working for athens group in date when he finally filed his return his employment suggests that he was capable of meeting his tax filing obligations at the time his return was due see eg tabbi v commissioner tcmemo_1995_ 70_tcm_836 although we are sympathetic to evans’s suffering the record does not demonstrate that evans’s distress was the cause for the filing delay see also 39_tc_93 a n acceptable reason for failure_to_file a return will excuse such failure only so long as the reason remains valid aff’d in part rev’d in part on another issue 324_f2d_633 8th cir compare williams v commissioner t c no reasonable_cause where taxpayer failed to show that physical incapacity resulting from stroke was ongoing when returns were due and peterson v commissioner tcmemo_2015_1 at no reasonable_cause where link between illness and death of taxpayer’s parents and late filing was too tenuous with tabbi v commissioner t c m cch pincite reasonable_cause existed where taxpayers were continuously attending to their dying son and filed their returns soon after his death we now turn to evans’s argument that his failure_to_file was the result of reasonable_cause because he did not believe that there was any_tax due for in general a person must file a tax_return if the person’s gross_income exceeds the sum of the personal-exemption deduction and the standard_deduction for the given year see sec_6012 evans had wage income of dollar_figure this amount alone exceeds the sum of the personal-exemption deduction and the standard_deduction for evans did not testify nor does the record otherwise indicate that he sought advice in determining whether he was required to file a return for taking into account the personal_exemption deduction and the standard_deduction an irs publication for states that a single_person under filing as single must file an income-tax return if gross_income is at least dollar_figure and a married couple under filing jointly must file an income-tax return if their gross_income is at least dollar_figure pub exemptions standard_deduction and filing information pincite http www irs gov pub irs-prior p501--2009 pdf evans testified that he assumed that the losses he experienced would more than offset any income that he had from his salaries and employment in other words even though evans’s gross_income greatly exceeded the threshold for filing a tax_return evans thought his taxable_income was so low that he would not owe tax evans’s mistaken belief that he did not owe tax does not give us a basis for concluding that his failure_to_file a timely return was the result of reasonable_cause and not due to willful neglect see eg trask v commissioner tcmemo_2010_78 99_tcm_1335 marrin v commissioner tcmemo_1997_24 slip op pincite citing 82_tc_514 accordingly we hold that evans is liable for the section-6651 a addition_to_tax for b section-6651 a addition_to_tax for failure_to_pay_tax timely the irs also determined that evans is liable for the section-6651 a addition_to_tax for sec_6651 imposes an addition_to_tax for the failure to pay the amount shown as tax on any return required to be filed by the taxpayer by the payment due_date unless the failure to pay is due to reasonable the income_tax is an arithmetic function of taxable_income see sec_1 taxable_income is gross_income minus deductions sec_63 cause and not willful neglect if the amount shown as tax on the return is more than the correct_tax the correct_tax is considered the amount shown as tax on the return sec_6651 a taxpayer’s return includes either a return filed by the taxpayer or a substitute for return prepared by the irs under sec_6020 see sec_6651 g 120_tc_163 the amount of the addition_to_tax is of the amount shown as tax on the return but not paid and an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of sec_6651 b the amount of the addition_to_tax under sec_6651 reduces the addition_to_tax under sec_6651 for any month for which both additions to tax apply see sec_6651 the irs satisfies its burden of production under sec_7491 for the section-6651 a addition_to_tax by producing evidence sufficient to establish that a return showing the taxpayer’s tax_liability was filed by the taxpayer or prepared by the irs as a substitute for return under sec_6020 for the year in question wheeler v commissioner t c pincite the irs does not bear the burden_of_proof for the reasonable_cause exception to the section-6651 a addition_to_tax see sec_7491 higbee v commissioner t c pincite evans’s tax_return and payment were due on date see sec_6072 evans did not file a return on or before this due_date and did not request an extension of time to file the return on date the irs prepared a form_4549 income_tax examination changes and accompanying documents these documents reflected that evans owed dollar_figure in federal_income_tax for evans had made payments through withholding of only dollar_figure and after withholding evans had a balance of dollar_figure for unpaid tax included among the documents prepared by the irs was a form sec_6020 certification for evans’s tax_year a document or set of documents signed by an authorized irs official or employee is a return for purposes of sec_6020 if the document s identify the taxpayer by name and taxpayer-identification number contain sufficient information to compute the taxpayer’s tax_liability and purport to be a return sec_301_6020-1 proced admin regs the forms and and the accompanying unless extended see sec_6161 the due_date of a tax payment is generally the date on which the return is required to be filed sec_6151 evans did not receive an extension of time to pay the tax evans’s tax payment for the tax_year was due on date see sec_6151 a form is a certification which is signed by an irs officer that the documents attached thereto constitute a return under sec_6020 see sec_301_6020-1 proced admin regs documents satisfy the above requirements and qualify as a substitute for return under sec_6020 consequently they count as a return for purposes of sec_6651 see sec_6651 reyes v commissioner tcmemo_2012_129 103_tcm_1716 we also observe that later in date the evanses filed a form_1040 for the tax_year reporting a tax_liability of dollar_figure there was both a return filed by the taxpayer and a substitute for return prepared by the irs therefore the irs has satisfied its burden of production under sec_7491 see wheeler v commissioner t c pincite irs must show either that taxpayer filed return or irs prepared substitute for return consequently evans is liable for the section-6651 a addition_to_tax for unless the evidence persuades the court that he had reasonable_cause for his failure to pay timely the amount shown as tax on the return see sec we reject evans’s argument that the date documents constituted a request for a return rather than a substitute for return mathematically the amount of the sec_6651 addition_to_tax is a function of the amount shown as tax on the return evans failed to file a timely return the irs made a substitute for return showing a tax_liability of dollar_figure only after the substitute for return was made did evans mail the irs a form_1040 showing a tax_liability of dollar_figure the notice_of_deficiency computed the sec_6651 addition_to_tax on the dollar_figure shown on the substitute for return see sec_6651 providing that a substitute for return is treated as the return filed by the taxpayer for purposes of determining the amount of the sec_6651 addition_to_tax not the dollar_figure shown on evans’ form_1040 the continued a higbee v commissioner t c pincite taxpayer bears the burden of proving reasonable_cause reasonable_cause excusing a failure to pay timely exists if the taxpayer exercised ordinary business care and prudence in providing for payment of the tax_liability and was nevertheless either unable to pay the tax or would have suffered an undue_hardship if he or she had paid the tax on the due_date 118_tc_22 sec_301_6651-1 proced admin regs an undue_hardship means more than an inconvenience rather an undue_hardship would exist if the taxpayer would suffer a substantial financial loss if he or she had to make the tax payment on its due_date downing v commissioner continued notice_of_deficiency did not determine that evan’s filing of the form_1040 triggered the sec_6662 penalty and evans has never expressly challenged the assumption in the notice_of_deficiency that the amount shown as tax on the return is the dollar_figure shown as tax on the substitute for return under these circumstances the amount shown as tax on the return is the dollar_figure shown as tax on the substitute for return however the dollar_figure may be replaced under sec_6651 which provides that the correct_tax replaces the amount shown as tax on the return if the correct_tax is less than the amount shown as tax on the return see palmer v commissioner tcmemo_2015_30 at when the correct amount of tax is less than the amount shown on the substitute for return the correct amount of tax instead of the actual amount shown as tax on the substitute for return is used to calculate the sec_6651 addition_to_tax amount the correct amount of tax will be determined by the court after the parties submit rule_155_computations reflecting the concessions of the parties and the holdings in this opinion t c pincite evans has not persuaded us that he was unable to pay the tax or that he would have suffered an undue_hardship if he had paid the tax on the due_date thus evans has not shown that his failure to timely pay the amount shown as tax on the return for was due to reasonable_cause and not due to willful neglect accordingly we hold that evans is liable for the section- a addition_to_tax for c section-6654 a addition_to_tax for failure to pay estimated_tax the irs also determined that evans is liable for a section-6654 a addition_to_tax of dollar_figure for sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays at least one of four required installments of estimated_tax sec_6654 b and c each required_installment is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of two amounts of the tax shown on the individual’s return for the tax_year or if no return is filed of the correct_tax for such year or if the individual filed a return for the immediately preceding tax_year of the tax shown on that return sec_6654 if the individual did not file a return for the preceding tax_year then the required_annual_payment is equal to amount see sec_6654 b flush language a return filed after the notice_of_deficiency has been issued does not qualify as a return for determining the required_annual_payment 121_tc_308 a substitute for return filed by the irs does not qualify as a return for determining the required_annual_payment see duma v commissioner tcmemo_2009_304 98_tcm_661 n to satisfy its burden of production under sec_7491 for the section- a addition_to_tax the irs must produce evidence establishing that the taxpayer had a required_annual_payment as defined in sec_6654 wheeler v commissioner t c pincite this burden requires the irs to produce evidence that allows the court to determine the amount of the required_annual_payment see sec_6654 and ii wheeler v commissioner t c pincite to determine the amount of evans’s required_annual_payment for we must know whether evans filed a return_for_the_preceding_taxable_year and if so the amount of the tax shown on that return see sec_6654 thus the irs must introduce evidence showing whether evans filed a return for and if so the amount of tax shown on that return see id in this case the irs has not met its burden of production a party bearing the burden of production is normally expected to propose relevant findings_of_fact in its brief tax ct r prac proc e the irs’s opening brief contains no findings_of_fact concerning whether evans filed a return for and if so the amount of tax shown on his return furthermore the only evidence the irs introduced regarding the filing of a return was a transcript of account for tax_year we have reviewed the transcript we find it inscrutable as to whether a return was filed and whether the irs issued a notice_of_deficiency for if we were left only with the transcript of account to determine whether evans filed a return we would conclude that there is insufficient evidence to satisfy the irs’s burden of production and as we explain below none of the evidence evans submitted leads to the conclusion that there was a required_annual_payment evans testified that he filed his return in he introduced a copy of the return into evidence and we admitted it on the basis of the credibility of at trial the court questioned the irs attorney about the meaning of an entry in the transcript of account that seemingly suggested that evans filed a return in the attorney conceded that the entry could refer to a return filed by evans or a substitute for return filed by the irs a substitute for return does not count as a return for sec -6654 estimated-tax purposes in its posttrial brief the irs contends that the court reserved ruling on the admissibility of evans’s return but as reflected in the transcript what actually happened was evans offered the return into evidence the irs objected to the return on the grounds that a it had not been exchanged before trial b it was inauthentic and c it was inaccurate the court admitted the return but told the irs it could still dispute the accuracy of the return this continued evans’s testimony the copy of the return in evidence and our review of the irs’s transcript of account we found that evans mailed his return to the irs in the question of whether the return evans mailed qualifies as a return for these purposes depends on whether he mailed it before the irs issued a notice_of_deficiency for the tax_year see mendes v commissioner t c pincite if he mailed the return before the notice_of_deficiency was issued the return is considered a return for purposes of the required_annual_payment see id we hold that the return was mailed before any notice_of_deficiency was issued the only potential source of information in the record about the issuance of a notice_of_deficiency for is the irs’s transcript of account for that year however as noted before we cannot tell from the transcript of account when if ever a notice_of_deficiency for was issued the lack of evidence works against the irs because the irs has the burden of production it failed to show that it issued the notice_of_deficiency before evans mailed his return we therefore conclude that the return evans mailed qualifies as a return for continued ruling is consistent with the general principle that parties can challenge the accuracy or correctness of evidence even though the court has admitted the evidence see eg hatch v commissioner tcmemo_1980_110 40_tcm_110 thus the court has already ruled that evans’s return is admissible purposes of sec_6654 the return shows on its face a tax_liability of zero because the return qualifies as a return for computing the required_annual_payment amount is zero and the lesser_of amount and amount is zero see supra pp this means that the required_annual_payment for is zero on this record there is no required_annual_payment for therefore evans is not liable for the sec_6654 addition_to_tax in reaching our holdings we have considered all arguments made by the parties and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
